Exhibit 10.6

 

EXECUTION VERSION



 

REFERENCE IS MADE TO THE INTERCREDITOR AGREEMENT DATED AS OF OCTOBER 9, 2008 (AS
AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME, THE
"INTERCREDITOR AGREEMENT"), AMONG THE COMPANY (AS DEFINED BELOW), PARENT ISSUER
(AS DEFINED BELOW), THE SUBSIDIARIES OF THE COMPANY PARTY THERETO, THE BANK OF
NEW YORK MELLON, AS FIRST LIEN COLLATERAL AGENT (AS DEFINED THEREIN), THE BANK
OF NEW YORK MELLON (AS DEFINED BELOW), AS SECOND LIEN COLLATERAL AGENT (AS
DEFINED THEREIN), AND GUARANTIED PARTY, AS THIRD LIEN COLLATERAL AGENT (AS
DEFINED THEREIN). EACH BENEFICIARY HEREUNDER (A) ACKNOWLEDGES THAT IT HAS
RECEIVED A COPY OF THE INTERCREDITOR AGREEMENT, (B) CONSENTS TO THE PAYMENT AND
LIEN SUBORDINATION PROVIDED FOR IN THE INTERCREDITOR AGREEMENT, (C) AGREES THAT
IT WILL BE BOUND BY AND WILL TAKE NO ACTIONS CONTRARY TO THE PROVISIONS OF THE
INTERCREDITOR AGREEMENT AND (D) AUTHORIZES AND INSTRUCTS THE GUARANTIED PARTY TO
ENTER INTO THE INTERCREDITOR AGREEMENT AS COLLATERAL AGENT AND ON BEHALF OF SUCH
NOTE HOLDER. THE FOREGOING PROVISIONS ARE INTENDED AS AN INDUCEMENT TO THE NOTE
HOLDERS UNDER THE FIRST LIEN PURCHASE AGREEMENT TO EXTEND CREDIT TO THE COMPANY
AND SUCH NOTE HOLDERS ARE INTENDED THIRD PARTY BENEFICIARIES OF SUCH PROVISIONS.
IN THE EVENT OF ANY CONFLICT OR INCONSISTENCY BETWEEN THE PROVISIONS OF THE
INTERCREDITOR AGREEMENT AND THIS GUARANTY, THE PROVISIONS OF THE INTERCREDITOR
AGREEMENT SHALL CONTROL.

 

THIRD LIEN GUARANTY

ThisTHIRD LIEN GUARANTY (this Guaranty)is entered into as of October 9, 2008 by
the undersigned (each a Guarantor, and together with any future Subsidiaries of
Company executing this Guaranty, being collectively referred to herein as the
Guarantors) in favor of and for the benefit of The Bank of New York Mellon, as
Collateral Agent for and representative of (in such capacity, together with its
successors and assigns herein called Guarantied Party) the holders of the Notes
(as defined in the Purchase Agreement referred to below) (sometimes referred to
as Holders or Beneficiaries) issued pursuant to that certain Third Lien
Subordinated Exchange Note Exchange Agreement dated as of the date hereof (as it
may be amended, supplemented or otherwise modified from time to time, the
Exchange Agreement; capitalized terms defined therein and not otherwise defined
herein being used herein as therein defined) by and among NextWave Wireless
Inc., a Delaware corporation (Parent Issuer), NextWave Wireless LLC, a Delaware
limited liability company (Company), the Subsidiaries of Company from time to
time party thereto, the Purchasers named therein and the Guarantied Party, as
Collateral Agent.

WHEREAS, it is a condition precedent to the issuance of the Notes under the
Exchange Agreement that Parent Issuers obligations under the Note Documents be
guarantied by Guarantors;

 



 

 

1

 



 

--------------------------------------------------------------------------------

WHEREAS, Guarantors are willing irrevocably and unconditionally to guaranty such
obligations of Parent Issuer.

NOW, THEREFORE, based upon the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
in order to induce the Purchasers to enter into the Exchange Agreement and
purchase the Notes, Guarantors hereby agree as follows:

1.         Guaranty. (a) Guarantors jointly and severally irrevocably and
unconditionally guaranty, as primary obligors and not merely as sureties, the
due and punctual payment in full of all Guarantied Obligations (as hereinafter
defined) when the same shall become due, whether at stated maturity, by
acceleration, demand or otherwise (including amounts that would become due but
for the operation of the automatic stay under Section 362(a) of the Bankruptcy
Code). The term Guarantied Obligations is used herein in its most comprehensive
sense and includes any and all obligations of Parent Issuer in respect of notes,
advances, borrowings, loans, debts, interest, fees, costs, expenses (including,
without limitation, legal fees), indemnities and liabilities of whatsoever
nature, now or hereafter made, incurred or created, whether absolute or
contingent, liquidated or unliquidated, whether due or not due, and however
arising under or in connection with the Exchange Agreement, the Notes, this
Guaranty and the other Note Documents.

Each Guarantor acknowledges that a portion of the proceeds of the Notes may be
advanced to it and that the Guarantied Obligations are being incurred for and
will inure to its benefit.

Any interest on any portion of the Guarantied Obligations that accrues after the
commencement of any proceeding, voluntary or involuntary, involving the
bankruptcy, insolvency, receivership, reorganization, liquidation or arrangement
of Parent Issuer (or, if interest on any portion of the Guarantied Obligations
ceases to accrue by operation of law by reason of the commencement of said
proceeding, such interest as would have accrued on such portion of the
Guarantied Obligations if said proceeding had not been commenced) shall be
included in the Guarantied Obligations because it is the intention of each
Guarantor and Guarantied Party that the Guarantied Obligations should be
determined without regard to any rule of law or order that may relieve Parent
Issuer of any portion of such Guarantied Obligations.

In the event that all or any portion of the Guarantied Obligations is paid by
Parent Issuer, the obligations of each Guarantor hereunder shall continue and
remain in full force and effect or be reinstated, as the case may be, in the
event that all or any part of such payment(s) is rescinded or recovered directly
or indirectly from Guarantied Party or any other Beneficiary as a preference,
fraudulent transfer or otherwise, and any such payments that are so rescinded or
recovered shall constitute Guarantied Obligations.

Subject to the other provisions of this Section 1, upon the failure of Parent
Issuer to pay any of the Guarantied Obligations when and as the same shall
become due, each Guarantor will upon demand pay, or cause to be paid, in cash,
to Guarantied Party for the ratable benefit of Beneficiaries, an amount equal to
the aggregate of the unpaid Guarantied Obligations.

 



 

 

2

 



 

--------------------------------------------------------------------------------

(b)       Anything contained in this Guaranty to the contrary notwithstanding,
the obligations of each Guarantor under this Guaranty and the other Note
Documents shall be limited to a maximum aggregate amount equal to the largest
amount that would not render its obligations hereunder subject to avoidance as a
fraudulent transfer or conveyance under Section 548 of Title 11 of the United
States Code or any applicable provisions of comparable state law (collectively,
the Fraudulent Transfer Laws), in each case after giving effect to all other
liabilities of such Guarantor, contingent or otherwise, that are relevant under
the Fraudulent Transfer Laws (specifically excluding, however, any liabilities
of such Guarantor (x) in respect of intercompany indebtedness to Parent Issuer
or other affiliates of Parent Issuer to the extent that such indebtedness would
be discharged in an amount equal to the amount paid by such Guarantor hereunder
and (y) under any guaranty of subordinated Indebtedness which guaranty contains
a limitation as to maximum amount similar to that set forth in this Section
1(b), pursuant to which the liability of such Guarantor hereunder is included in
the liabilities taken into account in determining such maximum amount) and after
giving effect as assets to the value (as determined under the applicable
provisions of the Fraudulent Transfer Laws) of any rights to subrogation,
reimbursement, indemnification or contribution of such Guarantor pursuant to
applicable law or pursuant to the terms of any agreement.

(c)       Each Guarantor under this Guaranty, and each guarantor under any other
guaranties of the Obligations of the Parent Issuer under the Exchange Agreement
and the Notes (the Related Guaranties) that contain a contribution provision
similar to that set forth in this Section 1(c), together desire to allocate
among themselves (collectively, the Contributing Guarantors), in a fair and
equitable manner, their obligations arising under this Guaranty and the Related
Guaranties. Accordingly, in the event any payment or distribution is made on any
date by a Guarantor under this Guaranty or a guarantor under a Related Guaranty,
each such Guarantor or such other guarantor shall be entitled to a contribution
from each of the other Contributing Guarantors in the maximum amount permitted
by law so as to maximize the aggregate amount of the Guarantied Obligations paid
to Beneficiaries.

2.         Guaranty Absolute; Continuing Guaranty. The obligations of each
Guarantor hereunder are irrevocable, absolute, independent and unconditional and
shall not be affected by any circumstance which constitutes a legal or equitable
discharge of a guarantor or surety other than payment in full of the Guarantied
Obligations. In furtherance of the foregoing and without limiting the generality
thereof, each Guarantor agrees that: (a) this Guaranty is a guaranty of payment
when due and not of collectibility; (b) Guarantied Party may enforce this
Guaranty upon the occurrence and during the continuance of an Event of Default
under the Exchange Agreement; (c) the obligations of each Guarantor hereunder
are independent of the obligations of Parent Issuer under the Note Documents and
the obligations of any other guarantor of obligations of Parent Issuer and a
separate action or actions may be brought and prosecuted against each Guarantor
whether or not any action is brought against Parent Issuer or any of such other
guarantors and whether or not Parent Issuer is joined in any such action or
actions; and (d) a payment of a portion, but not all, of the Guarantied
Obligations by one or more Guarantors shall in no way limit, affect, modify or
abridge the liability of such or any other Guarantor for any portion of the
Guarantied Obligations that has not been paid. This Guaranty is a continuing
guaranty and shall be binding upon each Guarantor and its successors and
assigns, and each Guarantor irrevocably waives any right (including, without
limitation, any such right arising

 



 

 

3

 



 

--------------------------------------------------------------------------------

under New York Civil Code Section 2815) to revoke this Guaranty as to future
transactions giving rise to any Guarantied Obligations.

3.         Actions by Beneficiaries. Any Beneficiary may from time to time,
without notice or demand and without affecting the validity or enforceability of
this Guaranty or giving rise to any limitation, impairment or discharge of any
Guarantors liability hereunder, (a) renew, extend, accelerate or otherwise
change the time, place, manner or terms of payment of the Guarantied
Obligations, (b) settle, compromise, release or discharge, or accept or refuse
any offer of performance with respect to, or substitutions for, the Guarantied
Obligations or any agreement relating thereto and/or subordinate the payment of
the same to the payment of any other obligations, (c) request and accept other
guaranties of the Guarantied Obligations and take and hold security for the
payment of this Guaranty or the Guarantied Obligations, (d) release, exchange,
compromise, subordinate or modify, with or without consideration, any security
for payment of the Guarantied Obligations, any other guaranties of the
Guarantied Obligations, or any other obligation of any Person with respect to
the Guarantied Obligations, (e) enforce and apply any security now or hereafter
held by or for the benefit of any Beneficiary in respect of this Guaranty or the
Guarantied Obligations and direct the order or manner of sale thereof, or
exercise any other right or remedy that Guarantied Party or the other
Beneficiaries, or any of them, may have against any such security, consistent
with the Exchange Agreement and the Note Documents, including, any applicable
security agreement, including foreclosure on any such security pursuant to one
or more judicial or nonjudicial sales, whether or not every aspect of any such
sale is commercially reasonable, and (f) exercise any other rights available to
Guarantied Party or the other Beneficiaries, or any of them, under the Note
Documents.

4.         No Discharge. This Guaranty and the obligations of Guarantors
hereunder shall be valid and enforceable and shall not be subject to any
limitation, impairment or discharge for any reason (other than payment in full
of the Guarantied Obligations), including without limitation the occurrence of
any of the following, whether or not any Guarantor shall have had notice or
knowledge of any of them: (a) any failure to assert or enforce or agreement not
to assert or enforce, or the stay or enjoining, by order of court, by operation
of law or otherwise, of the exercise or enforcement of, any claim or demand or
any right, power or remedy with respect to the Guarantied Obligations or any
agreement relating thereto, or with respect to any other guaranty of or security
for the payment of the Guarantied Obligations, (b) any waiver or modification
of, or any consent to departure from, any of the terms or provisions of the
Exchange Agreement, the Notes, any of the other Note Documents or any agreement
or instrument executed pursuant thereto, or of any other guaranty or security
for the Guarantied Obligations, (c) any agreement relating to the Guarantied
Obligations at any time being found to be illegal, invalid or unenforceable in
any respect, (d) the application of payments received from any source to the
payment of indebtedness other than the Guarantied Obligations, even though
Guarantied Party or the other Beneficiaries, or any of them, might have elected
to apply such payment to any part or all of the Guarantied Obligations, (e) any
failure to perfect or continue perfection of a security interest in any
collateral which secures any of the Guarantied Obligations, (f) any defenses,
set-offs or counterclaims which Parent Issuer may assert against Guarantied
Party or any Beneficiary in respect of the Guarantied Obligations, including but
not limited to failure of consideration, breach of warranty, payment, statute of
frauds, statute of limitations, accord and satisfaction and usury, and (g) any
other act or thing or omission, or delay

 



 

 

4

 



 

--------------------------------------------------------------------------------

to do any other act or thing, which may or might in any manner or to any extent
vary the risk of a Guarantor as an obligor in respect of the Guarantied
Obligations.

5.         Waivers. Each Guarantor waives, for the benefit of Beneficiaries:
(a) any right to require Guarantied Party or the other Beneficiaries, as a
condition of payment or performance by such Guarantor, to (i) proceed against
Parent Issuer, any other guarantor of the Guarantied Obligations or any other
Person, (ii) proceed against or exhaust any security held from Parent Issuer,
any other guarantor of the Guarantied Obligations or any other Person,
(iii) proceed against or have resort to any balance of any deposit account or
credit on the books of any Beneficiary in favor of Parent Issuer or any other
Person, or (iv) pursue any other remedy in the power of any Beneficiary; (b) any
defense arising by reason of the incapacity, lack of authority or any disability
or other defense of Parent Issuer including, without limitation, any defense
based on or arising out of the lack of validity or the unenforceability of any
agreement or instrument relating to the Guarantied Obligations or by reason of
the cessation of the liability of Parent Issuer from any cause other than
payment in full of the Guarantied Obligations; (c) any defense based upon any
statute or rule of law which provides that the obligation of a surety must be
neither larger in amount nor in other respects more burdensome than that of the
principal; (d) any defense based upon Guarantied Partys or any other
Beneficiarys errors or omissions in the administration of the Guarantied
Obligations, except behavior that amounts to bad faith; (e) (i) any principles
or provisions of law, statutory or otherwise, that are or might be in conflict
with the terms of this Guaranty and any legal or equitable discharge of such
Guarantors obligations hereunder, (ii) the benefit of any statute of limitations
affecting such Guarantors liability hereunder or the enforcement hereof,
(iii) any rights to set-offs, recoupments and counterclaims, and
(iv) promptness, diligence and any requirement that any Beneficiary protect,
secure, perfect or insure any Lien or any property subject thereto; (f) notices,
demands, presentments, protests, notices of protest, notices of dishonor and
notices of any action or inaction, including acceptance of this Guaranty,
notices of default under the Exchange Agreement, or any agreement or instrument
related thereto, notices of any renewal, extension or modification of the
Guarantied Obligations or any agreement related thereto, notices of any
extension of credit to Parent Issuer and notices of any of the matters referred
to in Sections 3 and 4 and any right to consent to any thereof; and (g) to the
fullest extent permitted by law, any defenses or benefits that may be derived
from or afforded by law which limit the liability of or exonerate guarantors or
sureties, or which may conflict with the terms of this Guaranty.

6.         Guarantors Rights of Subrogation, Contribution, Etc.; Subordination
of Other Obligations. Until the Guarantied Obligations shall have been paid in
full, each Guarantor shall withhold exercise of (a) any claim, right or remedy,
direct or indirect, that such Guarantor now has or may hereafter have against
Parent Issuer or any of its assets in connection with this Guaranty or the
performance by such Guarantor of its obligations hereunder, in each case whether
such claim, right or remedy arises in equity, under contract, by statute, under
common law or otherwise and including without limitation (i) any right of
subrogation, reimbursement or indemnification that such Guarantor now has or may
hereafter have against Parent Issuer, (ii) any right to enforce, or to
participate in, any claim, right or remedy that any Beneficiary now has or may
hereafter have against Parent Issuer, and (iii) any benefit of, and any right to
participate in, any collateral or security now or hereafter held by any
Beneficiary and (b) any right of contribution such Guarantor now has or may
hereafter have against any other guarantor of any of the Guarantied Obligations.
Each Guarantor further agrees

 



 

 

5

 



 

--------------------------------------------------------------------------------

that, to the extent the agreement to withhold the exercise of its rights of
subrogation, reimbursement, indemnification and contribution as set forth herein
is found by a court of competent jurisdiction to be void or voidable for any
reason, any rights of subrogation, reimbursement or indemnification such
Guarantor may have against Parent Issuer or against any collateral or security,
and any rights of contribution such Guarantor may have against any such other
guarantor, shall be junior and subordinate to any rights Guarantied Party or the
other Beneficiaries may have against Parent Issuer, to all right, title and
interest Guarantied Party or the other Beneficiaries may have in any such
collateral or security, and to any right Guarantied Party or the other
Beneficiaries may have against such other guarantor.

Any indebtedness of Parent Issuer now or hereafter held by any Guarantor is
subordinated in right of payment to the Guarantied Obligations, and any such
indebtedness of Parent Issuer to a Guarantor collected or received by such
Guarantor after an Event of Default has occurred and is continuing, and any
amount paid to a Guarantor on account of any subrogation, reimbursement,
indemnification or contribution rights referred to in the preceding paragraph
when all Guarantied Obligations have not been paid in full, shall be held in
trust for Guarantied Party on behalf of Beneficiaries and shall forthwith be
paid over to Guarantied Party for the benefit of Beneficiaries to be credited
and applied against the Guarantied Obligations.

7.         Expenses. Guarantors jointly and severally agree to pay, or cause to
be paid, on demand, and to save Guarantied Party and the other Beneficiaries
harmless against liability for, (i) any and all costs and expenses (including
fees, costs of settlement, and disbursements of counsel and allocated costs of
internal counsel) incurred or expended by Guarantied Party or any other
Beneficiary in connection with the enforcement of or preservation of any rights
under this Guaranty and (ii) any and all costs and expenses (including those
arising from rights of indemnification) required to be paid by Guarantors under
the provisions of any other Note Document.

8.         Financial Condition of Parent Issuer. No Beneficiary shall have any
obligation, and each Guarantor waives any duty on the part of any Beneficiary,
to disclose or discuss with such Guarantor its assessment, or such Guarantors
assessment, of the financial condition of Parent Issuer or any matter or fact
relating to the business, operations or condition of Parent Issuer. Each
Guarantor has adequate means to obtain information from Parent Issuer on a
continuing basis concerning the financial condition of Parent Issuer and its
ability to perform its obligations under the Note Documents, and each Guarantor
assumes the responsibility for being and keeping informed of the financial
condition of Parent Issuer and of all circumstances bearing upon the risk of
nonpayment of the Guarantied Obligations.

9.         Representations and Warranties. Each Guarantor makes, for the benefit
of Beneficiaries, each of the representations and warranties made in the
Exchange Agreement as to such Guarantor, its assets, financial condition,
operations, organization, legal status, business and the Note Documents to which
it is a party.

10.       Covenants. Each Guarantor agrees that, so long as any part of the
Guarantied Obligations shall remain unpaid, such Guarantor will, unless the
Holders shall otherwise consent in writing, perform or observe, and cause its
Subsidiaries to perform or

 



 

 

6

 



 

--------------------------------------------------------------------------------

observe, all of the terms, covenants and agreements that the Note Documents
state that Parent Issuer is to cause a Guarantor and such Subsidiaries to
perform or observe.

11.       Set Off. In addition to any other rights any Beneficiary may have
under law or in equity, upon the occurrence and during the continuation of an
Event of Default, such Beneficiary is authorized at any time or from time to
time, without notice (any such notice being expressly waived), to set off and to
appropriate and to apply any and all deposits (general or special, including but
not limited to indebtedness evidenced by certificates of deposit, whether
matured or unmatured) and any other indebtedness of such Beneficiary owing to a
Guarantor and any other property of such Guarantor held by a Beneficiary to or
for the credit or the account of such Guarantor against and on account of the
Guarantied Obligations and liabilities of such Guarantor to any Beneficiary
under this Guaranty.

 

12.

Discharge of Guaranty

(a)       Sale of Guarantor. If all of the Capital Stock of a Guarantor or any
of its successors in interest under this Guaranty shall be sold or otherwise
disposed of (including by merger or consolidation) in a sale or other
disposition permitted by the Exchange Agreement or otherwise consented to by the
Holders, such Guarantor or such successor in interest, as the case may be, may
request Guarantied Party to execute and deliver, at Guarantors expense,
documents or instruments, that may be necessary or desirable, or that Guarantor
may reasonably request, to evidence the release and discharge of this Guaranty
as provided in Section 10.4 of the Exchange Agreement and the Guarantied Party
shall execute and deliver such documents and instruments and such Guarantor
shall be released and discharged from this Guaranty in accordance with Section
10.4 of the Exchange Agreement and clause (b) below.

(b)       Release of Guarantor. If Parent Issuer shall have delivered to the
Guarantied Party an Officers Certificate in accordance with Section 10.4 of the
Exchange Agreement, then, upon delivery of such Officers Certificate, such
documents delivered by Guarantied Party in accordance with Section 12(a) shall
be effective as a release of such Guarantor, or such successor in interest, as
the case may be, under this Guaranty without any further action by the
Guarantied Party or the Holders.

13.       Amendments and Waivers. No amendment, modification, termination or
waiver of any provision of this Guaranty, and no consent to any departure by any
Guarantor therefrom, shall in any event be effective without the written
concurrence of Guarantied Party and, in the case of any such amendment or
modification, Guarantors. Any such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which it was given.

14.       Successors and Assigns. This Guaranty will be binding upon each
Guarantor and its successors and assigns and will inure to the benefit of
successors and assigns of the Holders permitted under the Exchange Agreement
and, in the event of any such transfer or assignment of rights by any Holder,
the rights and privileges conferred upon that party in this Guaranty and in the
Notes shall automatically extend to and be vested in such transferee or
assignee.

 



 

 

7

 



 

--------------------------------------------------------------------------------

15.       Miscellaneous. It is not necessary for Beneficiaries to inquire into
the capacity or powers of any Guarantor or Parent Issuer or the officers,
directors or any agents acting or purporting to act on behalf of any of them.

The rights, powers and remedies given to Beneficiaries by this Guaranty are
cumulative and shall be in addition to and independent of all rights, powers and
remedies given to Beneficiaries by virtue of any statute or rule of law or in
any of the Note Documents or any agreement between one or more Guarantors and
one or more Beneficiaries or between Parent Issuer and one or more
Beneficiaries. Any forbearance or failure to exercise, and any delay by any
Beneficiary in exercising, any right, power or remedy hereunder shall not impair
any such right, power or remedy or be construed to be a waiver thereof, nor
shall it preclude the further exercise of any such right, power or remedy.

In case any provision in or obligation under this Guaranty shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby.

THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF GUARANTORS, GUARANTIED PARTY AND
THE OTHER BENEFICIARIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

 

This Guaranty shall inure to the benefit of Beneficiaries and their respective
successors and assigns.

ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY GUARANTOR ARISING OUT OF OR
RELATING TO THIS GUARANTY MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF
COMPETENT JURISDICTION IN THE STATE OF NEW YORK, AND BY EXECUTION AND DELIVERY
OF THIS GUARANTY EACH GUARANTOR ACCEPTS FOR ITSELF AND IN CONNECTION WITH ITS
PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE NONEXCLUSIVE JURISDICTION OF THE
AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS AND IRREVOCABLY
AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS
GUARANTY. Each Guarantor agrees that service of all process in any such
proceeding in any such court may be made by registered or certified mail, return
receipt requested, to such Guarantor at its address set forth below its
signature hereto, such service being acknowledged by such Guarantor to be
sufficient for personal jurisdiction in any action against such Guarantor in any
such court and to be otherwise effective and binding service in every respect.
Nothing herein shall affect the right to serve process in any other manner
permitted by law or shall limit the right of Guarantied Party or any Beneficiary
to bring proceedings against such Guarantor in the courts of any other
jurisdiction.

EACH GUARANTOR AND, BY ITS ACCEPTANCE OF THE BENEFITS HEREOF, GUARANTIED PARTY
EACH AGREES TO WAIVE ITS RESPECTIVE

 



 

 

8

 



 

--------------------------------------------------------------------------------

RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS GUARANTY. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF
ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE
SUBJECT MATTER OF THIS TRANSACTION, INCLUDING WITHOUT LIMITATION CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH GUARANTOR AND, BY ITS ACCEPTANCE OF THE BENEFITS HEREOF,
GUARANTIED PARTY EACH (I) ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT
FOR SUCH GUARANTOR AND GUARANTIED PARTY TO ENTER INTO A BUSINESS RELATIONSHIP,
THAT SUCH GUARANTOR AND GUARANTIED PARTY HAVE ALREADY RELIED ON THIS WAIVER IN
ENTERING INTO THIS GUARANTY OR ACCEPTING THE BENEFITS THEREOF, AS THE CASE MAY
BE, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN THEIR RELATED FUTURE
DEALINGS, AND (II) FURTHER WARRANTS AND REPRESENTS THAT EACH HAS REVIEWED THIS
WAIVER WITH ITS LEGAL COUNSEL AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS
JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING,
AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS
OR MODIFICATIONS OF THIS GUARANTY. In the event of litigation, this Guaranty may
be filed as a written consent to a trial by the court.

16.       Additional Guarantors. The initial Guarantors hereunder shall be such
of the Subsidiaries of Company as are signatories hereto on the date hereof.
From time to time subsequent to the date hereof, pursuant to Section 5.9 of the
Exchange Agreement, Subsidiaries of Company may become parties hereto, as
additional Guarantors (each an Additional Guarantor), by executing a counterpart
of this Guaranty. A form of such a counterpart is attached as Exhibit A. Upon
delivery of any such counterpart to the Guarantied Party, notice of which is
hereby waived by Guarantors, each such Additional Guarantor shall be a Guarantor
and shall be as fully a party hereto as if such Additional Guarantor were an
original signatory hereof. Each Guarantor expressly agrees that its obligations
arising hereunder shall not be affected or diminished by the addition or release
of any other Guarantor hereunder, nor by any election of the Holders not to
cause any Subsidiary of Company to become an Additional Guarantor hereunder.
This Guaranty shall be fully effective as to any Guarantor that is or becomes a
party hereto regardless of whether any other Person becomes or fails to become
or ceases to be a Guarantor hereunder.

17.       Counterparts; Effectiveness. This Guaranty may be executed in any
number of counterparts and by the different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original for all purposes; but all such counterparts together shall
constitute but one and the same instrument. This Guaranty shall become effective
as to each Guarantor upon the execution of a counterpart hereof by such
Guarantor (whether or not a counterpart hereof shall have been executed by any
other Guarantor) and receipt by the Guarantied Party of written or telephonic
notification of such execution and authorization of delivery thereof.

 



 

 

9

 



 

--------------------------------------------------------------------------------

 

18.

Guarantied Party as Agent.

(a)       Guarantied Party has been appointed to act as Guarantied Party
hereunder by the Holders. Guarantied Party shall be obligated, and shall have
the right hereunder, to make demands, to give notices, to exercise or refrain
from exercising any rights, and to take or refrain from taking any action,
solely in accordance with this Guaranty, the Collateral Agency Agreement, the
Exchange Agreement, the Notes and the Collateral Documents; provided that
Guarantied Party shall exercise, or refrain from exercising, any remedies under
or with respect to this Guaranty in accordance with the instructions of the
Required Holders.

(b)       Guarantied Party shall at all times be the same Person that is
Collateral Agent under the Collateral Agency Agreement. Written notice of
resignation by Collateral Agent pursuant to Section 4.04 of the Collateral
Agency Agreement shall also constitute notice of resignation as Guarantied Party
under this Guaranty; and appointment of a successor Collateral Agent pursuant to
Section 4.04 of the Collateral Agency Agreement shall also constitute
appointment of a successor Guarantied Party under this Guaranty. Upon any such
resignation or removal, the Holders shall have the right to appoint a successor
Guarantied Party. If no successor Guarantied Party shall have been appointed by
the Required Holders and shall have accepted such appointment within sixty (60)
days after the retiring Guarantied Partys giving of notice of resignation or the
Required Holders removal of the retiring Guarantied Party, then the retiring
Guarantied Partys resignation or removal shall nonetheless be effective, and the
Required Holders shall assume and perform all duties of the Guarantied Party
until such time, if any, as the Required Holders appoint a guarantied party.
Upon the earlier to occur of (x) the acceptance of any appointment as Guarantied
Party hereunder by a successor Guarantied Party, and (y) sixty (60) days after
the retiring Guarantied Partys giving notice of resignation, such successor
Guarantied Party, or, if applicable, the Required Holders, shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Guarantied Party under this Guaranty, and the retiring
Guarantied Party under this Guaranty shall promptly at Guarantors expense, and
without representation, warranty or recourse, (i) transfer to such successor
Guarantied Party all records and other documents necessary or appropriate in
connection with the performance of the duties of the successor Guarantied Party
under this Guaranty, and (ii) take such other actions as may be necessary or
appropriate in connection with the assignment to such successor Guarantied Party
of the rights created hereunder, whereupon such retiring Guarantied Party shall
be discharged from its duties and obligations under this Guaranty. After any
retiring Guarantied Partys resignation hereunder as Guarantied Party, the
provisions of this Guaranty shall inure to its benefits as to any actions taken
or omitted to be taken by it under this Guaranty while it was Guarantied Party
hereunder. After any retiring Guarantied Partys resignation or removal
hereunder, the provisions of this Agreement, Section IV of the Collateral Agency
Agreement and the provisions of Sections 1.5 and 1.6 of the Exchange Agreement,
shall continue in effect for its benefit in respect of any actions taken or
omitted to be taken by it while it was acting as Guarantied Party.

 

[Remainder of page intentionally left blank.]

 



 

 

10

 



 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor and, solely for the purpose of the provisions
of Sections 15 and 18, the Guarantied Party have caused this Guaranty to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

NEXTWAVE WIRELESS LLC

NEXTWAVE BROADBAND INC.

NW SPECTRUM CO.

AWS WIRELESS INC.

WCS WIRELESS LICENSE SUBSIDIARY LLC

IP WIRELESS, INC.

each as Guarantor

 

 

Each By:

/s/ George Alex

George Alex

Executive Vice President and Chief
Financial Officer

Notice Addresses: See Annex Aattached hereto.

PACKETVIDEO CORPORATION

as Guarantor

 

By:

/s/ George Alex

 

Name: George Alex

 

Title:

Senior Vice President

Notice Addresses: See Annex Aattached hereto.

 

S-1

Third Lien

Guaranty

 



 

--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON,

as Guarantied Party

 

 

By:

/s/ Robert D. Hingston      

 

Name:

Robert D. Hingston            

Title:    Vice President                     

 

Address:

The Bank of New York Mellon

Asset Solutions Division

600 East Las Colinas Blvd.

Suite 1300

Irving, Texas 75039

 

Attention: Bob Hingston/Risk Management

 

 

 

 

S-2

Third Lien

Guaranty

 



 

--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF COUNTERPART FOR ADDITIONAL GUARANTORS]

This COUNTERPART (this Counterpart), dated ______ ___, 20__, is delivered
pursuant to Section 16 of the Guaranty referred to below. The undersigned hereby
agrees that this Counterpart may be attached to the Third Lien Guaranty, dated
as of October 9, 2008 (as it may be from time to time amended, modified or
supplemented, the Guaranty; capitalized terms used herein not otherwise defined
herein shall have the meanings ascribed therein), among the Guarantors named
therein and The Bank of New York Mellon, as Guarantied Party. The undersigned,
by executing and delivering this Counterpart, hereby becomes an Additional
Guarantor under the Guaranty in accordance with Section 16 thereof and agrees to
be bound by all of the terms thereof.

IN WITNESS WHEREOF, the undersigned has caused this Counterpart to be duly
executed and delivered by its officer thereunto duly authorized as of
______________, 20__.

[NAME OF ADDITIONAL GUARANTOR]

 

By:                                                                            

[Title:_________________________]

 

Address:                                                                  
                 
                                                                

 

                                          
                                          



S-3

Third Lien

Guaranty

 



 

--------------------------------------------------------------------------------

ANNEX A

 

Notice Address for Guarantors

 

 



 

 